                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHAMAR GREEN,
    Plaintiff,

       v.                                             CIVIL ACTION NO. 19-CV-2190

CITY OF PIDLADELPHIA, et al,                                               FiLED
     Defendants.                                                           JUN . . 6 201~
                                        MEMORANDUM

BEETLESTONE, J.                                                              JUNE       , 2019

       Pro se Plaintiff Shamar Green, a prisoner confined at the Philadelphia Industrial

Correctional Center ("PICC"), has filed a civil rights Complaint and a Motion to Proceed In

Forma Pauperis. The Defendants are the City of Philadelphia, Philadelphia Department of

Prisons ("PDP"), and Lt Horsey. Because it appears that Green is unable to afford to pay the

filing fee, the Court will grant him leave to proceed informa pauperis. For the following

reasons, the Complaint will be dismissed in part without prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii).

I.     FACTS

       Green's Complaint is extremely brief. He alleges that on certain dates in February 2019

Defendant Horsey threatened him with physical harm, that he suffered retaliation "from the

Streets," and that Defendant PDP "refused to separate us." (ECF No. 2 at 7.) He asserts a

violation of the Fourth and Fourteenth Amendments (id. at 5') and seeks money damages due to

"severe stress w/ not being fed the proper trays, mental anguish[,] emotional distress ect [sic]."

(Id at 7.) He has also attached to the Complaint nearly illegible copies of inmate grievance

forms he apparently filed regarding his interactions with Defendant Horsey. The Complaint
.
    .   contains no other information detailing how any Defendant allegedly violated his constitutional

        rights.

        II.       STANDARD OF REVIEW

                  The Court will grant Green leave to proceed in forma pauperis because it appears that he

        is incapable of paying the fees to commence this civil action. 1 Accordingly, 28 U.S.C. §

        l 9I5(e)(2)(B) requires the Court to dismiss the Complaint if, among other things, it is frivolous

        or fails to state a claim. Whether a complaint fails to state a claim under § 1915(e )(2)(B)(ii) is

        governed by the same standard applicable to motions to dismiss under Federal Rule of Civil

        Procedure 12(b)(6), see Tourscher v. McCullough, 184 F.3d 236,240 (3d Cir. 1999), which

        requires the Court to determine whether the complaint contains "sufficient factual matter,

        accepted as true, to state a claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556

        U.S. 662,678 (2009) (quotations omitted). Conclusory allegations do not suffice. Id. As Green

        is proceeding prose, the Court construes his allegations liberally. Higgs v. Att'y Gen., 655 F.3d

        333,339 (3d Cir. 2011).

                  Rule 8(a) of the Federal Rules of Civil Procedure requires a complaint to contain "a short

        a plain statement of the claim showing that the pleader is entitled to relief." A district court may

        sua sponte dismiss a complaint that does not comply with Rule 8 if "the complaint is so

        confused, ambiguous, vague, or otherwise unintelligible that its true substance, if any, is well

        disguised." Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995) (quotations omitted). This Court

        has noted that Rule 8 ''requires that pleadings provide enough information to put a defendant on

        sufficient notice to prepare their defense and also ensure that the Court is sufficiently informed to




        1
         However, as Green is a prisoner, he will be obligated to pay the filing fee in installments in
        accordance with the Prison Litigation Reform Act. See 28 U.S.C. § I915(b).
                                                           2
      .
,,,
      determine the issue." Fabian v. St. Mary's Med. Ctr., No. Civ. A. 16-4741, 2017 WL 3494219,

      at *3 (E.D. Pa. Aug. 11, 2017) (quotations omitted).

      III.   DISCUSSION

             Section 1983 of Title 42 of the United States Code provides in part:

               Every person who, under color of any statute, ordinance, regulation, custom, or
               usage, of any State or Territory or the District of Columbia, subjects, or causes
               to be subjected, any citizen of the United States or other person within the
               jurisdiction thereof to the deprivation of any rights, privileges, or immunities
               secured by the Constitution and laws, shall be liable to the party injured in an
               action at law, suit in equity, or other proper proceeding for redress.

      42 U.S.C. § 1983. "To state a claim under§ 1983, a plaintiff must allege the violation of a right

      secured by the Constitution and laws of the United States, and must show that the alleged

      deprivation was committed by a person acting under color of state law." West v. Atkins, 487 U.S.

      42, 48 ( 1988).

              Green's Complaint fails to provide the Court with sufficient allegations of facts to

      determine whether his§ 1983 Fourth and Fourteenth Amendment claims are plausible.

      Accordingly, the Complaint will be dismissed without prejudice for failure to comply with Rule

      8. Green is granted leave to file an amended complaint in accordance with the Court's Order

      accompanying this Memorandum. An appropriate           rd r follows.




                                                    WENDY BEETLESTONE, J.




                                                       3
